391

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS

                                      ( P3d )

       CERTIFIED QUESTIONS, CERTIFIED APPEALS,
      MANDAMUS PROCEEDINGS, AND OTHER MATTERS


                                October 29, 2013

Crump, Bradley Shea v. Turner (S061687). Order issued directing plaintiff to be
   placed in mental health facility to receive treatment or released.


                       BALLOT TITLE CERTIFIED

                               November 7, 2013

Harmon v. Rosenblum (S061586). Petitioner’s argument that the Attorney
   General’s certified ballot title for Initiative Petition No. 18 (2014) does not
   comply substantially with ORS 250.035(2) to (6) is not well taken. The court
   certifies to the Secretary of State the Attorney General’s certified ballot title
   for the proposed ballot measure.